Public Utilities Commission, No. 96-406-EL-COI. On motion to dismiss. Motion to dismiss sustained. Cause dismissed.
Moyer, C.J., Deshler, P. Bryant and Ldndberg Stratton, JJ., concur.
Douglas, F.E. Sweeney and Pfeifer, JJ., dissent.
Dana A. Deshler, Jr., J., of the Tenth Appellate District, sitting for Resnick, J.
Peggy Bryant, J., of the Tenth Appellate District, sitting for Cook, J.
On motion for stay of execution of the PUCO decisions of December 24, 1996 and February 27, 1997. Motion denied as moot.